                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                         )
BARBARA ANN HUNT SLAY,                   )
individually and as personal             )
representative for the estate            )
of WILLIAM THOMAS HUNT,                  )
deceased, and on behalf of               )
the wrongful death                       )
beneficiaries of WILLIAM                 )
THOMAS HUNT,                             )
                                         )
      Plaintiff,                         )
                                         )     No. 2:18-cv-2728
v.                                       )
                                         )
IB TRAVELIN, INC., formerly              )
doing business as                        )
IBEROAMERICANA TRAVEL SYSTEM,            )
INC., and DOMIRUTH TRAVEL                )
SERVICES, SAC,                           )
                                         )
      Defendants.                        )



                                     ORDER


      Plaintiff Barbara Ann Hunt Slay (“Slay”), individually, and

as   personal   representative       for      the     Estate      of    William    Thomas

Hunt,    deceased,      and     on   behalf           of    the        wrongful     death

beneficiaries of Hunt, brings this negligence and wrongful death

action   against     Domiruth     Travel      Services      (“Domiruth”)          and    IB

Travelin,    Inc.    (“IB   Travelin”),        formerly     d/b/a       Iberoamericana

Travel System, Inc.         (Compl., ECF No. 1.)               Before the Court is

Domiruth’s    September     23,   2019       Motion    to   Dismiss       for     Lack   of
Jurisdiction.           (ECF No. 24.)                Slay responded on November 5,

2019.      (ECF No. 29.)           Domiruth replied on December 3, 2019. (ECF

No. 32.)

      Slay argues, in part, that this Court has specific personal

jurisdiction          over   Domiruth          because       IB    Travelin     acted      as   the

agent of Domiruth.                (ECF No. 29 at 7-15.)                    In her responsive

briefing, Slay asks the Court to allow discovery about whether

IB Travelin acted as an agent of Domiruth.                               (ECF No. 29 at 12

n.3.)      Domiruth does not address Slay’s request in its reply.

      “Presented with a properly supported 12(b)(2) motion and

opposition, the court has three procedural alternatives: it may

decide     the   motion          upon    the    affidavits         alone;      it    may    permit

discovery in aid of deciding the motion; or it may conduct an

evidentiary hearing to resolve any apparent factual questions.”

Theunissen       v.    Matthews,         935    F.2d     1454,      1458    (6th     Cir.   1991)

(citing Serras v. First Tenn. Bank Nat’l. Ass’n, 875 F.2d 1212,

1214 (6th Cir. 1989)).                  The scope of any additional discovery is

within the sound discretion of the trial court.                                Chrysler Corp.

v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981).

      “A    principal        may        be   subjected        to    personal        jurisdiction

through the acts of its agent when the agent acts on behalf of

its   principal        in    a    jurisdiction         such       that   the   principal        has

purposefully          availed      itself       of     the    privilege        of     acting    in

Tennessee or causing a consequence in the state.”                                      Feild v.

                                                 2
Graffagnino,    514       F.    Supp.      2d        1036,   1042       (W.D.     Tenn.     2007)

(citing Kelly v Int’l Capital Resources, Inc., 231 F.R.D. 502,

511 (M.D. Tenn. 2005)).              Tennessee law controls the question of

agency.      See     Theunissen,           935       F.2d    at    1459      (“In      diversity

actions, a federal court applies the law of the forum state in

which   it   sits    to    determine           whether       personal        jurisdiction     is

appropriate.”).                In      Tennessee,            “[w]hether           an      agency

[relationship]       exists          is    a         question      of     fact      under     the

circumstances of the particular case; and whether an agency has

been created is to be determined by the relation of the parties

as they in fact exist under their agreement or acts.“                                  White v.

Revco Discount Drug Ctrs, Inc., 33 S.W.3d 713, 723 (Tenn. 2000)

(citations omitted).

      Because       the        agency       determination               is      fact-specific,

discovery would assist the Court in deciding Domiruth’s motion.

The Court GRANTS Slay’s request.                         The parties are to conduct

discovery limited to the extent to which, if any, IB Travelin

acted as an agent of Domiruth.                       See Schneider v. Hardesty, No.

1:06CV836, 2009 WL 1794703, at *3 (S.D. Ohio June 23, 2009)

(allowing    parties       to       conduct          discovery     on     the    question      of

personal jurisdiction), rev’d and remanded on other grounds, 669

F.3d 693 (6th Cir. 2012); cf. Dean v. Motel 6 Operating L.P.,

134   F.3d   1269,    1271,         1273    (6th        Cir.      1998)      (district      court

allowed discovery when the personal jurisdiction dispute turned

                                                 3
on the amount of control one defendant had over the other).                The

Court    will   hold   a   brief   telephone   conference   on   January   24,

2020, at 10:30 a.m. CST to determine the timing of discovery.

After discovery is complete, both parties may file supplemental

briefing.

        The Court reserves ruling on Domiruth’s Motion to Dismiss

pending discovery and briefing.



        So ordered this 22nd day of January, 2020.



                                     /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                       4
